UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2305


JOHN PAUL TURNER,

                    Plaintiff - Appellant,

             v.

SHENANDOAH VALLEY DEPARTMENT OF SOCIAL SERVICES; BOYD
LAMBERT; HENRY BILLINGS; ERIC WINGARD; HENRY FUNERAL HOME,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Elizabeth Kay Dillon, District Judge. (5:20-cv-00033-EKD)


Submitted: April 22, 2021                                         Decided: April 26, 2021


Before GREGORY, Chief Judge, AGEE, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Paul Turner appeals the district court’s orders dismissing Turner’s civil action

for failure to pay the filing fee and denying his Fed. R. Civ. P. 59(e) motion to alter or

amend judgment. * On appeal, we confine our review to the issues raised in the informal

brief. See 4th Cir. R. 34(b). Because Turner’s informal brief does not challenge any aspect

of the district court’s disposition, he has forfeited appellate review of the court’s orders.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s judgment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
          Although the district court dismissed the action without prejudice, we have
jurisdiction over this appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615 (4th Cir.
2020).

                                             2